Order entered July 31, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00700-CV

                            IN THE INTEREST OF K.B., A CHILD

                       On Appeal from the 304th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. JC-18-00004-W

                                             ORDER
       Before the Court is appellant’s July 29, 2019 motion for an extension of time to file her

brief on the merits. We GRANT the motion. We ORDER the brief tendered to this Court by

appellant on July 30, 2019 filed as of the date of this order.

       Appellee’s brief is due August 20, 2019.

                                                        /s/      ROBERT D. BURNS, III
                                                                 CHIEF JUSTICE